number release date - id office uilc cca_2012101509251324 ---------- from --------------- sent monday date am to ---------------------- cc subject re disclosure sec_6103 or c as we discussed on friday sec_6103 and c provide for the disclosure of third- party return_information in a judicial or administrative_proceeding pertaining to tax generally courts hold that an irs examination is an administrative_proceeding pertaining to tax under sec_6103 disclosure of third-party return_information may be made in the proceeding if the treatment of an item reflected on such return is directly the resolution of an issue in the proceeding under sec_6103 disclosure of third-party return_information may be made in the proceeding if such return or return_information directly relates to a transactional relationship between a person who is a party to the proceeding and the taxpayer which directly affects the resolution of an issue in the proceeding my review of the information you provide below finds that disclosure is not authorized the regulation you cite does not provide for the taxpayer to claim the credit disclosure that the third-party taxpayer claimed the credit or that the irs audit team allowed the third-party taxpayer to claim the credit would not directly resolve the issue in the proceeding of whether the retail company appropriately claimed the credit the burden is on the retail company to establish its right to the credit
